Case 6:20-cv-00104-JDK-JDL Document 38 Filed 08/04/21 Page 1 of 3 PageID #: 146




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

KURBY GERALD DECKER,                       §
                                           §
      Petitioner,                          §
                                           §
v.                                         §    Case No. 6:20-cv-104-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Kurby Gerald Decker, a Texas Department of Criminal Justice

 inmate proceeding pro se, filed this federal petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254. The petition was referred to United States Magistrate

 Judge John D. Love for findings of fact, conclusions of law, and recommendations for

 disposition.   Here, Petitioner complains that although a disciplinary offense

 conviction was overturned, the punishments imposed based on that conviction—

 including the loss of good-time credit, a reduction in classification status, and an

 extension of his mandatory supervision release date—have not been reversed.

       On March 8, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court dismiss the petition without prejudice as moot. Judge

 Love also recommended that a certificate of appealability be denied. Docket No. 29.

 The Report explains that Petitioner’s evidence of ongoing punishment from the

 overturned disciplinary case predate the overturning of the case. Id. at 4–5. Judge

 Love also determined that Petitioner’s denial of parole was based on several reasons,



                                          1
Case 6:20-cv-00104-JDK-JDL Document 38 Filed 08/04/21 Page 2 of 3 PageID #: 147




including reasons unrelated to the disciplinary case. Id. at 4. Further, Petitioner has

no liberty interest in release on parole and thus cannot challenge any state parole

review procedure on substantive or procedural due process grounds.          Id.   Finally,

Judge Love concluded that changes in Decker’s minimum sentence expiration date

did not implicate a constitutionally protected liberty interest because timing of his

release is too speculative. Id. at 5. Petitioner objected. Docket No. 37.

      Where a party objects within fourteen days of service of the Report and

Recommendation, the Court reviews the objected-to findings and conclusions of the

Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

Court examines the entire record and makes an independent assessment under the

law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

      In his objections, Petitioner asserts that the Magistrate Judge “failed to

develop a factual basis” for the Report. Docket No. 37 at 1. He argues that the State

has offered no evidence that the classification records he submitted are incorrect

and that his case is not moot because the taking of his good time extended his

confinement.    He attaches a copy of the July 12, 2019 time slip showing that he

received the disciplinary case and was demoted in classification status and lost fifteen

days of good time.     But the submitted time slip dates from July 2019, while his

disciplinary case was overturned August 2019.         See Docket No. 30 at 5.     Thus,




                                            2
Case 6:20-cv-00104-JDK-JDL Document 38 Filed 08/04/21 Page 3 of 3 PageID #: 148




 Petitioner has failed to rebut the Director’s assertion that the disciplinary case was

 overturned and the punishments deleted from Petitioner’s record.

       Having conducted a de novo review of the Report and the record in this case,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Petitioner’s objections are without merit.        The Court therefore

 OVERRULES Petitioner’s objections (Docket No. 37) and ADOPTS the Report and

 Recommendation of the Magistrate Judge (Docket No. 29) as the opinion of the

 District Court.   Petitioner’s petition for habeas corpus is hereby DISMISSED

 without prejudice as moot. Further, the Court DENIES a certificate of appealability.

          So ORDERED and SIGNED this 3rd day of August, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           3
